Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16 – 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 16 – 18 recite the limitation “the UE” in the respective claims.  There is insufficient antecedent basis for this limitation in the claim. Specifically, it is unclear whether “the UE” is being referred to as “transmission node” or “reception node” in Claim 1. For examination purposes, “the UE” is interpreted as “reception node” that performs the steps in Claims 16 – 18.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1, 2, 7, 8, and 13 – 28 are rejected under 35 U.S.C. 103 as being anticipated by Yerramalli et al (US Patent Application Publication 2016/0021661).

Regarding claim 1, Yerramalli discloses a method performed by a reception node in a wireless access system supporting an unlicensed band, the method comprising: 
receiving, from a transmission node, information for a plurality of resource block (RB) sets included in the unlicensed band through a higher layer signal (a carrier map that identifies a carrier and a first subset of the plurality of sub-channels is determined, and the carrier map includes at least one UE mask identifying at least one sub-channel of the plurality of sub-channels for a UE to monitor for downlink (DL) data, where the carrier map is communicated to a UE, paragraphs [0274], [0275]; Fig. 5 shows RB segments for carriers with scalable bandwidth in an unlicensed radio frequency spectrum band used by carrier and is specified by a radio resource control (RRC) message, where a carrier includes several sub-channels, paragraph [0137]; RRC is protocol used in higher layer signal (i.e. physical layer), and the UE is the reception node that receives information regarding the RB); 
receiving, from the transmission node, downlink control information including information for at least one RB set among the plurality of the RB sets (a carrier map that identifies a carrier and a first subset of the plurality of sub-channels is determined, and the carrier map includes at least one UE mask identifying at least one sub-channel of the plurality of sub-channels for a UE to monitor for downlink (DL) data, where the carrier map is communicated to a UE, paragraphs [0274], [0275]; multiple sub-channels are jointly controlled with multiple unicast ePDCCHs per carrier per UE, and each multiple of the ePDCCH are index with a PDCCH identification, such as a field of the downlink control information (DCI), paragraph [0143]; the UE is the reception node that receives the DCI information of the sub-channels within the RBs), and 
receiving, from the transmission node, downlink data within the at least one RB set based on the information for the at least one RB set (a carrier map that identifies a carrier and a first subset of the plurality of sub-channels is determined, and the carrier map includes at least one UE mask identifying at least one sub-channel of the plurality of sub-channels for a UE to monitor for downlink (DL) data, where the carrier map is communicated to a UE, paragraphs [0274], [0275]; the UE is the reception node that receives the DL data from the carrier mapped within the RB), 
wherein the at least one RB set is available for receptions based on clear channel assessment (CCA) performed by the transmission node (a clear channel assessment (CCS) result identifying at least one sub-channel of the plurality of sub-channels available for communication is determined, and the CCA result is communicated to the UE, paragraph [0275]).

Regarding claim 2, Yerramalli discloses the method of claim 1, wherein the CCA is performed in a RB set unit (a clear channel assessment (CCS) result identifying at least one sub-channel of the plurality of sub-channels available for communication is determined, and the CCA result is communicated to the UE, paragraph [0275]).

Regarding claim 7, Yerramalli discloses a reception node in a wireless access system supporting an unlicensed band (apparatus, such as UE, paragraph [0215]), the reception node comprising: 
a receiver (receiver module, paragraph [0215]); 
a transmitter (transmitter module, paragraph [0215]); and 
a processor supports performance of clear channel assessment (CCA) in a manner of being functionally connected with the receiver and the transmitter (bandwidth scaling module, where the bandwidth module includes scaling module includes carrier map module that includes CCA result module, paragraphs [0215], [0219]), 
wherein the processor is configured to: 
receive, from a transmission node, information for a plurality of resource block (RB) sets included in the unlicensed band through a higher layer signal (a carrier map that identifies a carrier and a first subset of the plurality of sub-channels is determined, and the carrier map includes at least one UE mask identifying at least one sub-channel of the plurality of sub-channels for a UE to monitor for downlink (DL) data, where the carrier map is communicated to a UE, paragraphs [0274], [0275]; Fig. 5 shows RB segments for carriers with scalable bandwidth in an unlicensed radio frequency spectrum band used by carrier and is specified by a radio resource control (RRC) message, where a carrier includes several sub-channels, paragraph [0137]; RRC is protocol used in higher layer signal (i.e. physical layer), and the UE is the reception node that receives information regarding the RB); 
a carrier map that identifies a carrier and a first subset of the plurality of sub-channels is determined, and the carrier map includes at least one UE mask identifying at least one sub-channel of the plurality of sub-channels for a UE to monitor for downlink (DL) data, where the carrier map is communicated to a UE, paragraphs [0274], [0275]; multiple sub-channels are jointly controlled with multiple unicast ePDCCHs per carrier per UE, and each multiple of the ePDCCH are index with a PDCCH identification, such as a field of the downlink control information (DCI), paragraph [0143]; the UE is the reception node that receives the DCI information of the sub-channels within the RBs), and 
receive, from the transmission node, downlink data within the at least one RB set based on the information for the at least one RB set (a carrier map that identifies a carrier and a first subset of the plurality of sub-channels is determined, and the carrier map includes at least one UE mask identifying at least one sub-channel of the plurality of sub-channels for a UE to monitor for downlink (DL) data, where the carrier map is communicated to a UE, paragraphs [0274], [0275]; the UE is the reception node that receives the DL data from the carrier mapped within the RB), 
wherein the at least one RB set is available for receptions based on the clear channel assessment (CCA) performed by the transmission node (a clear channel assessment (CCS) result identifying at least one sub-channel of the plurality of sub-channels available for communication is determined, and the CCA result is communicated to the UE, paragraph [0275]).

Regarding claim 8, Yerramalli discloses the reception node of claim 7, wherein the CCA is performed in a RB set unit (a clear channel assessment (CCS) result identifying at least one sub-channel of the plurality of sub-channels available for communication is determined, and the CCA result is communicated to the UE, paragraph [0275]).

Regarding claim 13, Yerramalli discloses the method of claim 1, wherein the at least one each RB set includes a plurality of contiguous RBs in an ascending RB index order (Fig. 5 shows RB segments for carriers with scalable bandwidth in an unlicensed radio frequency spectrum band used by carrier, where a carrier includes several sub-channels, and multiple sub-channels are jointly controlled with multiple unicast ePDCCHs per carrier per UE, , paragraphs [0137], [0143]; each sub-channel (505-a through 505-h) are a plurality of contiguous RBs in an ascending RB index order).

Regarding claim 14, Yerramalli discloses the method of claim 1, wherein the plurality of RB sets belong to a same unlicensed band cell (U-cell) (Fig. 5 shows RB segments for carriers with scalable bandwidth in an unlicensed radio frequency spectrum band used by carrier, where a carrier includes several sub-channels, paragraph [00137]; the RB sets are within the same unlicensed radio frequency spectrum band).

Regarding claim 15, Yerramalli discloses the method of claim 1, wherein the downlink control information indicates availability of each RB set in the unlicensed band (a carrier map that identifies a carrier and a first subset of the plurality of sub-channels is determined, and the carrier map includes at least one UE mask identifying at least one sub-channel of the plurality of sub-channels for a UE to monitor for downlink (DL) data, where the carrier map is communicated to a UE, paragraphs [0274], [0275]; multiple sub-channels are jointly controlled with multiple unicast ePDCCHs per carrier per UE, and each multiple of the ePDCCH are index with a PDCCH identification, such as a field of the downlink control information (DCI), paragraph [0143]; the UE is the reception node that receives the DCI information of the sub-channels within the RBs).

Regarding claim 16, Yerramalli discloses the method of claim 1, wherein the UE obtains a number of RBs included in each RB set and an index of each RB set from the higher layer signal (a carrier map that identifies a carrier and a first subset of the plurality of sub-channels is determined, and the carrier map includes at least one UE mask identifying at least one sub-channel of the plurality of sub-channels for a UE to monitor for downlink (DL) data, where the carrier map is communicated to a UE, paragraphs [0274], [0275]; Fig. 5 shows RB segments for carriers with scalable bandwidth in an unlicensed radio frequency spectrum band used by carrier and is specified by a radio resource control (RRC) message, where a carrier includes several sub-channels, paragraph [0137]; RRC is protocol used in higher layer signal (i.e. physical layer), and the UE is the reception node that receives information regarding the RB).

Regarding claim 17, Yerramalli discloses the method of claim 1, further comprising: 
performing, by the UE, CCA for a specific RB set which is indicated as available through the downlink control information (a carrier map that identifies a carrier and a first subset of the plurality of sub-channels is determined, and the carrier map includes at least one UE mask identifying at least one sub-channel of the plurality of sub-channels for a UE to monitor for downlink (DL) data, where the carrier map is communicated to a UE, paragraphs [0274], [0275]; multiple sub-channels are jointly controlled with multiple unicast ePDCCHs per carrier per UE, and each multiple of the ePDCCH are index with a PDCCH identification, such as a field of the downlink control information (DCI), paragraph [0143]; the sub-channel included in the carrier is determined to be available by CCA procedure); and 
transmitting an uplink signal based on that the specific RB set is idle as a result of the CCA performed by the UE (a physical uplink control channel (PUCCH) is determined, and the PUCCH includes a channel quality indicator (CQI) for a first subset of the plurality of sub-channels, and the first subset comprising at least two sub-channels of the plurality of sub-channels, where the carrier using the unlicensed radio frequency spectrum band is communicated between reception node and transmission node, paragraphs [0266], [0267]).

Regarding claim 18, Yerramalli discloses the method of claim 17, 
wherein the uplink signal includes an uplink data signal and an demodulation reference signal (DMRS) for the uplink data signal (a physical uplink control channel (PUCCH) is determined, and the PUCCH includes a channel quality indicator (CQI) for a first subset of the plurality of sub-channels, and the first subset comprising at least two sub-channels of the plurality of sub-channels, where the carrier using the unlicensed radio frequency spectrum band is communicated between reception node and transmission node, paragraphs [0266], [0267]; the sub-channel is transmitted based on PDSCH power and desired transmission power when a sub-channel is used for transmission, and a demodulation reference signal (DM-RS) transmission power is based on a PDSCH power and a desired transmission power, paragraph [0166]), and 
wherein the UE performs rate-matching while fixing at least one of a transport block size (TBS) and a modulation and coding scheme (MCS) level for the uplink data signal (a physical uplink control channel (PUCCH) is determined, and the PUCCH includes a channel quality indicator (CQI) for a first subset of the plurality of sub-channels, and the first subset comprising at least two sub-channels of the plurality of sub-channels, where the carrier using the unlicensed radio frequency spectrum band is communicated between reception node and transmission node, paragraphs [0266], [0267]; the joint control configuration of the multiple sub-channels of a scalable bandwidth carrier improves scheduling flexibility in terms of the number of ePDCCHs, the payload size, the number of TBs per carrier, and varying MCS, among other considerations, paragraph [0145]).

Regarding claim 19, Yerramalli discloses the method of claim 1, wherein the downlink control information is received through a common search space (CSS) (a carrier map that identifies a carrier and a first subset of the plurality of sub-channels is determined, and the carrier map includes at least one UE mask identifying at least one sub-channel of the plurality of sub-channels for a UE to monitor for downlink (DL) data, where the carrier map is communicated to a UE, paragraphs [0274], [0275]; multiple sub-channels are jointly controlled with multiple unicast ePDCCHs per carrier per UE, and each multiple of the ePDCCH are index with a PDCCH identification, such as a field of the downlink control information (DCI), paragraph [0143]; the ePDCCH includes control channel elements (CCEs) used for common search space, paragraph [0131]).

Regarding claim 20, Yerramalli discloses the method of claim 1, further comprising: 
receiving a reference signal through the at least one available RB set (a physical uplink control channel (PUCCH) is determined, and the PUCCH includes a channel quality indicator (CQI) for a first subset of the plurality of sub-channels, and the first subset comprising at least two sub-channels of the plurality of sub-channels, where the carrier using the unlicensed radio frequency spectrum band is communicated between reception node and transmission node, paragraphs [0266], [0267]; reference signals are transmitted at fixed transmission power allocated for sub-channels, i.e. a Channel State Information Reference Signal (CSI-RS) is transmitted on all sub-channels using a fixed transmission power known to both the UE and the eNB, paragraph [0165]); and 
performing at least one of channel state information (CSI) measurement or radio resource management (RRM) measurement based on the reference signal (a physical uplink control channel (PUCCH) is determined, and the PUCCH includes a channel quality indicator (CQI) for a first subset of the plurality of sub-channels, and the first subset comprising at least two sub-channels of the plurality of sub-channels, where the carrier using the unlicensed radio frequency spectrum band is communicated between reception node and transmission node, paragraphs [0266], [0267]; reference signals are transmitted at fixed transmission power allocated for sub-channels, i.e. a Channel State Information Reference Signal (CSI-RS) is transmitted on all sub-channels using a fixed transmission power known to both the UE and the eNB, paragraph [0165]).

Regarding claim 21, Yerramalli discloses the method of claim 1, further comprising: 
receiving a downlink grant for scheduling the downlink data (a carrier map that identifies a carrier and a first subset of the plurality of sub-channels is determined, and the carrier map includes at least one UE mask identifying at least one sub-channel of the plurality of sub-channels for a UE to monitor for downlink (DL) data, where the carrier map is communicated to a UE, paragraphs [0274], [0275]; multiple sub-channels are jointly controlled with multiple unicast ePDCCHs per carrier per UE, and each multiple of the ePDCCH are index with a PDCCH identification, such as a field of the downlink control information (DCI), paragraph [0143]; the ePDCCH includes DL grant, paragraph [0131]).

Regarding claim 22, Yerramalli discloses the method of claim 1, wherein the downlink data is received through one or more RBs that belong to a specific bandwidth, from among the at least one RB set indicated as available through the downlink control information (a carrier map that identifies a carrier and a first subset of the plurality of sub-channels is determined, and the carrier map includes at least one UE mask identifying at least one sub-channel of the plurality of sub-channels for a UE to monitor for downlink (DL) data, where the carrier map is communicated to a UE, paragraphs [0274], [0275]; multiple sub-channels are jointly controlled with multiple unicast ePDCCHs per carrier per UE, and each multiple of the ePDCCH are index with a PDCCH identification, such as a field of the downlink control information (DCI), paragraph [0143]; the carrier mapped the downlink data for the UE to receive).

Regarding claim 23, Yerramalli discloses a non-transitory processor-readable medium recorded thereon instructions for execution by a processor to perform (the components of the apparatus are implemented with instructions embodied in a memory, formatted to be executed by one or more general or application-specific processors, paragraph [0216]): 
receiving, from a transmission node, information for a plurality of resource block (RB) sets included in a unlicensed band through a higher layer signal (a carrier map that identifies a carrier and a first subset of the plurality of sub-channels is determined, and the carrier map includes at least one UE mask identifying at least one sub-channel of the plurality of sub-channels for a UE to monitor for downlink (DL) data, where the carrier map is communicated to a UE, paragraphs [0274], [0275]; Fig. 5 shows RB segments for carriers with scalable bandwidth in an unlicensed radio frequency spectrum band used by carrier and is specified by a radio resource control (RRC) message, where a carrier includes several sub-channels, paragraph [0137]; RRC is protocol used in higher layer signal (i.e. physical layer), and the UE is the reception node that receives information regarding the RB); 
receiving, from the transmission node, downlink control information including information for at least one RB set among the plurality of the RB sets (a carrier map that identifies a carrier and a first subset of the plurality of sub-channels is determined, and the carrier map includes at least one UE mask identifying at least one sub-channel of the plurality of sub-channels for a UE to monitor for downlink (DL) data, where the carrier map is communicated to a UE, paragraphs [0274], [0275]; multiple sub-channels are jointly controlled with multiple unicast ePDCCHs per carrier per UE, and each multiple of the ePDCCH are index with a PDCCH identification, such as a field of the downlink control information (DCI), paragraph [0143]; the UE is the reception node that receives the DCI information of the sub-channels within the RBs), and 
receiving, from the transmission node, downlink data within the at least one RB set based on the information for the at least one RB set (a carrier map that identifies a carrier and a first subset of the plurality of sub-channels is determined, and the carrier map includes at least one UE mask identifying at least one sub-channel of the plurality of sub-channels for a UE to monitor for downlink (DL) data, where the carrier map is communicated to a UE, paragraphs [0274], [0275]; the UE is the reception node that receives the DL data from the carrier mapped within the RB), 
wherein the at least one RB set is available for receptions based on clear channel assessment (CCA) performed by the transmission node (a clear channel assessment (CCS) result identifying at least one sub-channel of the plurality of sub-channels available for communication is determined, and the CCA result is communicated to the UE, paragraph [0275]).

Regarding claim 24, Yerramalli discloses a method of performing wireless communication by a base station, the method comprising: 
transmitting, through higher layer signaling, information regarding sub-channels of an unlicensed band-cell (U-cell), each sub-channel including one or more resource blocks (RBs) (a carrier map that identifies a carrier and a first subset of the plurality of sub-channels is determined, and the carrier map includes at least one UE mask identifying at least one sub-channel of the plurality of sub-channels for a UE to monitor for downlink (DL) data, where the carrier map is communicated to a UE, paragraphs [0274], [0275]; Fig. 5 shows RB segments for carriers with scalable bandwidth in an unlicensed radio frequency spectrum band used by carrier and is specified by a radio resource control (RRC) message, where a carrier includes several sub-channels, paragraph [0137]; RRC is protocol used in higher layer signal (i.e. physical layer)); 
determining one or more available sub-channels from among the sub-channels, based on a clear channel assessment (CCA) (a carrier map that identifies a carrier and a first subset of the plurality of sub-channels is determined, and the carrier map includes at least one UE mask identifying at least one sub-channel of the plurality of sub-channels for a UE to monitor for downlink (DL) data, where the carrier map is communicated to a UE after a clear channel assessment (CCS) result identifying at least one sub-channel of the plurality of sub-channels available for communication is determined, paragraphs [0274], [0275]); 
transmitting, through a common search space (CSS), first downlink control information (DCI) including information indicating the one or more available sub-channels (a carrier map that identifies a carrier and a first subset of the plurality of sub-channels is determined, and the carrier map includes at least one UE mask identifying at least one sub-channel of the plurality of sub-channels for a UE to monitor for downlink (DL) data, where the carrier map is communicated to a UE, paragraphs [0274], [0275]; multiple sub-channels are jointly controlled with multiple unicast ePDCCHs per carrier per UE, and each multiple of the ePDCCH are index with a PDCCH identification, such as a field of the downlink control information (DCI), paragraph [0143]; the UE is the reception node that receives the DCI information of the sub-channels within the RBs); and 
transmitting a downlink signal based on at least one of the one or more available sub- channels indicated by the first DCI ((a carrier map that identifies a carrier and a first subset of the plurality of sub-channels is determined, and the carrier map includes at least one UE mask identifying at least one sub-channel of the plurality of sub-channels for a UE to monitor for downlink (DL) data, where the carrier map is communicated to a UE, paragraphs [0274], [0275]; multiple sub-channels are jointly controlled with multiple unicast ePDCCHs per carrier per UE, and each multiple of the ePDCCH are index with a PDCCH identification, such as a field of the downlink control information (DCI), paragraph [0143]), 
wherein the information regarding the sub-channels is related to a number of RBs included in each sub-channel and an index of each sub-channel (Fig. 5 shows RB segments for carriers with scalable bandwidth in an unlicensed radio frequency spectrum band used by carrier, where a carrier includes several sub-channels, and multiple sub-channels are jointly controlled with multiple unicast ePDCCHs per carrier per UE, , paragraphs [0137], [0143]; each sub-channel (505-a through 505-h) are a plurality of contiguous RBs in an ascending RB index order).

Regarding claim 25, Yerramalli discloses the method of claim 24, wherein each available sub-channel is an idle sub-channel, as a result of the CCA performed by the base station (a physical uplink control channel (PUCCH) is determined, and the PUCCH includes a channel quality indicator (CQI) for a first subset of the plurality of sub-channels, and the first subset comprising at least two sub-channels of the plurality of sub-channels, where the carrier using the unlicensed radio frequency spectrum band is communicated between reception node and transmission node, paragraphs [0266], [0267]).

Regarding claim 26, Yerramalli discloses the method of claim 25, wherein the idle sub-channel is available during a specific channel occupancy time (COT) obtained by the base station (the DL sub-channel includes available DL bandwidth may be based on the detection of a channel usage beacon signal (CUBS), paragraph [0148]).

Regarding claim 27, Yerramalli discloses the method of claim 24, further comprising: performing the CCA for the U-cell in units of sub-channel (Fig. 5 shows RB segments for carriers with scalable bandwidth in an unlicensed radio frequency spectrum band used by carrier, where a carrier includes several sub-channels, paragraph [00137]; the RB sets are within the same unlicensed radio frequency spectrum band).

Regarding claim 28, Yerramalli discloses the method of claim 24, wherein each sub-channel includes a plurality of contiguous RBs in an ascending RB index order (Fig. 5 shows RB segments for carriers with scalable bandwidth in an unlicensed radio frequency spectrum band used by carrier, where a carrier includes several sub-channels, and multiple sub-channels are jointly controlled with multiple unicast ePDCCHs per carrier per UE, , paragraphs [0137], [0143]; each sub-channel (505-a through 505-h) are a plurality of contiguous RBs in an ascending RB index order).

Response to Arguments
Applicant's arguments, see pages 6 – 8, filed November 16, 2020, with respect to claims 1, 2, 7, 8, and 13 – 28 have been considered but are moot in view of the new ground(s) of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
YANG et al - access point allocates a subchannel for each terminal according to OFDMA physical layer signaling enables the access point to indicate subchannels for more terminals
WEI et al – the PSS may then be received from a base station over the unlicensed radio frequency spectrum band during the determined at least one OFDM symbol, and a UE may be synchronized with the base station based at least in part on the received PSS

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAI J CHANG whose telephone number is (571)270-5448.  The examiner can normally be reached on Monday - Friday, 10AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad Nawaz can be reached on (571)272-3988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Kai Chang/Examiner, Art Unit 2468                                                                                                                                                                                                        
/ASAD M NAWAZ/Supervisory Patent Examiner, Art Unit 2468